Citation Nr: 1013900	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-36 856A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1969 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  

As a preliminary matter, the Board notes that the Veteran's 
initial claim seeking service connection for PTSD was denied 
by the RO in June 2000.  He filed a notice of disagreement 
with that determination, and a statement of the case (SOC) 
was issued in August 2001.  The Veteran did not perfect his 
appeal in the matter by filing a timely substantive appeal, 
and the June 2000 rating decision became final. See 
38 U.S.C.A. § 7105).  The instant appeal flows from the RO's 
denial of the Veteran's attempt to reopen the claim of 
service connection for PTSD.  Notably, in a decision issued 
in the interim (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that a claim of service connection for PTSD encompasses other 
psychiatric disabilities diagnosed.  Because finality has 
attached to the denial of service connection for PTSD, and 
because the record shows a diagnosis of psychiatric 
disability other than PTSD (and the RO has not yet 
adjudicated the matter of service connection for such other 
psychiatric disability), a bifurcated approach to the 
matter(s) is necessary.  The issues have been characterized 
accordingly.  

The matter of service connection for psychiatric disability 
other than PTSD is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A June 2000 rating decision (from which the Veteran 
initiated, but did not perfect, an appeal) denied the Veteran 
service connection for PTSD based essentially on findings 
that it was not shown that he had such disability; that there 
was no credible corroborating evidence of a stressor event in 
service; and that there was no competent evidence suggesting 
that any diagnosis of PTSD might be related to a stressor 
event in service. 

2.  Competent evidence received since the June 2000 decision 
shows a diagnosis of PTSD; but does not address corroboration 
of an alleged stressor event in service; does not relate to 
each of the unestablished facts necessary to substantiate the 
Veteran's claim of service connection for PTSD; and does not 
raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Regarding the claim to reopen the previously denied claim of 
service connection for PTSD, a May 2005 letter advised the 
Veteran of the evidence and information necessary to reopen a 
claim, the definition of new and material evidence, and of 
what type of evidence and information is necessary to 
establish entitlement to the underlying claim of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records (STRs) and service 
personnel records are (and were previously) associated with 
his claims file, and pertinent postservice treatment records 
have been secured.  He has not identified any pertinent 
evidence that is outstanding.  In a claim to reopen, the duty 
to assist by arranging for a VA examination does not attach 
unless new and material evidence is received (and the claim 
is reopened).  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  VA's 
duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A June 2000 rating decision denied service connection for 
PTSD essentially on the bases that there was no diagnosis of 
PTSD, and no credible corroborating evidence of a stressor 
event in service.  The Veteran was notified of, and filed a 
notice of disagreement with, the June 2000 rating decision.  
A SOC was issued in August 2001.  The Veteran did not perfect 
his appeal in the matter by filing a timely substantive 
appeal, and the June 2000 rating decision became final based 
on the evidence then of record.  It now may not be reopened 
or allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to such claim, the claim may be reopened, and 
reviewed de novo.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence of record at the time of the June 2000 
rating decision included:  The Veteran's STRs which do not 
show PTSD or a stressor event in service; a report of an 
October 1999 VA PTSD examination which found a diagnosis of 
depressive disorder, but did not find PTSD; and the Veteran's 
service personnel records which show that he served in 
Vietnam from November 17, 1969 to December 25, 1969 but do 
not show that he served in combat or was awarded a medal or 
citation connoting combat.  (The Veteran had alleged exposure 
to mortar and rocket attacks and diving into a foxhole for 
cover while serving near Pleiku, Vietnam.)  

Evidence received since the June 2000 rating decision 
includes:  July 2003 to May 2009 VA treatment records which 
show diagnoses of PTSD; a March 2005 private medical 
statement which notes that the Veteran has a history of PTSD 
(treatment records from this provider do not report findings 
of, or treatment for, PTSD); statements from the Veteran 
indicating that he was assigned to the 4th Infantry Division; 
and statements from the Veteran's sister and his wife 
regarding the state of his mental health since his return 
from Vietnam.  

In July 2006, the RO entered a Formal Finding that there was 
insufficient information regarding the Veteran's alleged 
stressors to seek verification from the U.S. Armed Services 
Center for Unit Record Research; specifically, without 
information on his assigned unit or the medical treatment 
facilities in Vietnam to which the Veteran was transferred, 
his physical location in Vietnam from November 17 - December 
25, 1969 could not be verified.  It was also noted that the 
National Personnel Records Center (NPRC) had reported that 
the Veteran's name did not appear on the Morning Reports for 
the 4th Administration Company (the personnel unit of the 4th 
Infantry Division) for the period from November 17, 1969 to 
January 1, 1970 or as an admission at the 71st Medical 
Evacuation Hospital (the principal medical treatment facility 
at Pleiku) during the same period.  

A November 2008 Addendum to the July 2006 Formal Finding 
memorandum notes that in hearing testimony at a personal 
hearing on June 11, 2008 the Veteran had not provided any 
additional stressor information.  At the September 2009 
hearing before the undersigned the Veteran likewise did not 
provide any new information that would enable a search for 
corroboration of an alleged stressor event.   

As the claim was previously denied because the evidence did 
not show a diagnosis of PTSD and because there was no 
credible evidence corroborating an alleged stressor event in 
service, for evidence received since the June 2000 denial to 
be new and material, it must (as the Veteran has been 
advised) relate to those two unestablished facts, i.e., it 
must show (or tend to show) that he has PTSD, and there must 
also be evidence that corroborates (or tends to corroborate) 
the occurrence of an alleged stressor event in service.

The additional evidence received since June 2000 is new and 
material in part only; it does show a clinical diagnosis of 
PTSD.  However, to be fully material (and serve to reopen the 
claim), it must also address the further unestablished facts 
necessary to substantiate the Veteran's claim, i.e., it must 
provide corroboration of an alleged stressor event in service 
(and relate the current diagnosis of PTSD to such stressor 
event).  None of the evidence received since June 2000 is 
probative evidence corroborating the occurrence of an alleged 
stressor event in service.  While VA treatment records and 
those from the Veteran's private physician show that he now 
has (or has had) a diagnosis of PTSD, there is no new 
evidence that corroborates/or tends to corroborate that the 
Veteran served in combat (or was exposed to an alleged 
stressor event in service.  Significantly, corroborating 
evidence of a stressor event in service cannot consist of 
merely an examiner's opinion that endorses the Veteran's 
account of an alleged stressor event in service.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).

In summary, while the additional evidence received does 
address one of the unestablished facts needed to substantiate 
the Veteran's claim of service connection for PTSD, namely 
that he has a diagnosis of such disability, it does not 
address the other unestablished fact necessary to 
substantiate the claim, i.e., corroborating evidence of a 
stressor event in service.  Therefore, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim and is not material.  Accordingly, 
the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


REMAND

The Veteran's March 2005 claim to reopen specifically sought 
service connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the 
Court held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record, i.e., 
that the matter of service connection for diagnosed 
psychiatric disability other than PTSD is part and  parcel of 
a service connection for PTSD claim (and that such matter is 
before the Board).  As the RO has not developed or 
adjudicated the matter of service connection for psychiatric 
disability other than PTSD, and the record shows psychiatric 
diagnoses other than PTSD (depression, major depression, 
insomnia, pseudodementia vs. malingering, and psychosis NOS 
etc.), the Board has no option but to remand the case for 
such action.
A review of the claims file found that the Veteran continues 
to receive medical treatment from VA.  The most recent VA 
treatment records in his claims file are dated in May 2009.  
More recent VA treatment records may contain pertinent 
information, are deemed to be of record, and therefore must 
be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for psychiatric 
disability other than PTSD, the RO should 
send the Veteran a letter providing him 
all VCAA-mandated notice, and afford him 
and his representative the opportunity to 
respond.

2.  The RO should ask the Veteran to 
identify all  providers of psychiatric 
treatment he has received since his 
discharge from active duty service, and to 
provide any authorizations necessary for 
VA to obtain records of any such private 
treatment.  The RO should secure for the 
record copies of complete clinical records 
of the identified treatment (i.e., those 
not already associated with the claims 
folder).  The Veteran should be notified 
if any records identified are not 
received.  

3.  Following the above, and any 
additional development deemed necessary, 
the RO should adjudicate the matter of 
service connection for psychiatric 
disability other than PTSD.  He should be 
notified of the determination(s).  If it 
is unfavorable (and the Veteran timely 
files a notice of disagreement in the 
matter), the RO should issue an 
appropriate SOC and afford the Veteran and 
his representative the opportunity to 
respond.  If this occurs, the case should 
be returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


